TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 14, 2019



                                     NO. 03-19-00019-CV


                                  Elisa R. Montoya, Appellant

                                               v.

                                     Rose Rubio, Appellee




        APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on November 20, 2018. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.